                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     MMV CAPITAL PARTNERS, INC.,                        Case No. 18-cv-03713-BLF
                                   8                    Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9             v.                                         SEAL
                                  10     HOTCHALK, INC., et al.,                            [Re: ECF 40]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendants Bertelsmann Education Services LLC and Bertelsmann,

                                  14   Inc.’s (collectively, “BES”) unopposed administrative motion to seal their Reply in support of

                                  15   their Motion to Dismiss. ECF 40. For the reasons that follow, the motion is GRANTED.

                                  16          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  17   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  18   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                  19   U.S. 589, 597 & n.7 (1978)). Consequently, access to motions and their attachments that are

                                  20   “more than tangentially related to the merits of a case” may be sealed only upon a showing of

                                  21   “compelling reasons” for sealing. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,

                                  22   1101-02 (9th Cir. 2016). Filings that are only tangentially related to the merits may be sealed

                                  23   upon a lesser showing of “good cause.” Id. at 1097. In addition, sealing motions filed in this

                                  24   district must be “narrowly tailored to seek sealing only of sealable material.” Civil L.R. 79-5(b).

                                  25   A party moving to seal a document in whole or in part must file a declaration establishing that the

                                  26   identified material is “sealable.” Civ. L.R. 79-5(d)(1)(A). “Reference to a stipulation or

                                  27   protective order that allows a party to designate certain documents as confidential is not sufficient

                                  28   to establish that a document, or portions thereof, are sealable.” Id.
                                   1          BES seeks to file under seal portions of their Reply in support of their Motion to Dismiss,

                                   2   ECF 41. Previously, the Court granted BES’s motion to file under seal certain exhibits filed in

                                   3   support of their Motion to Dismiss, as well as portions of the Motion itself that quoted or

                                   4   summarized those exhibits. See ECF 34. Through the present motion, BES seeks to file under

                                   5   seal portions of their Reply that quote or summarize those same exhibits. For the reasons this

                                   6   Court allowed BES to seal portions of its Motion to Dismiss, the Court finds compelling reasons

                                   7   to seal the requested portions of their Reply, because they contain BES’s and HotChalk’s

                                   8   confidential financing information. See Schwartz v. Cook, No. 5:15-cv-03347-BLF, 2016 WL

                                   9   1301186, at *4–*5 (N.D. Cal. Apr. 4, 2016). Release of these private companies’ information

                                  10   could harm their competitive standing in future equity raises and financing transactions and could

                                  11   disclose HotChalk’s internal business strategies and limitations to HotChalk’s detriment. See Mot.

                                  12   at 1; Moreno Decl. ISO Motion to Seal ¶ 3, ECF 40-1. Moreover, the proposed redactions to the
Northern District of California
 United States District Court




                                  13   Reply are narrowly tailored to exclude only sealable material as required by Civil L.R. 79-5(b).

                                  14          As such, BES’s motion to seal is GRANTED. Because BES has publicly filed a redacted

                                  15   version and filed under seal an unredacted version of the Reply, no further action is necessary.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: November 14, 2018

                                  20                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
